Porter, J.
delivered the opinion of the court. This action was commenced by an application for an injunction. It is unnecessary to state, the proceedings at length for they present substantially the same question with that just decided, between the same parties; whether the defendants have the right to pursue the plaintiff, who administers her late husband’s estate, with the benefit of an inventory before the district court? We think they *75not. The only difference, between this case and the other, is that, in this they proceeded by the via executiva instead of an action in the ordinary way. This, in our opinion, makes no difference. The jurisdiction, given to the probate court, in questions of this kind, is founded on reasons which, are not in the least affected or shaken, by the mode of relief which other tribunals may afford.
West'n District,
Sept. 1824.
Wilson for the plaintiff, Thomas and Baldwin for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court dissolving the injunction granted in this case be annulled, avoided and reversed: that the original order enjoining the defendants from prosecuting their claim before the district court be revived and made perpetual, and that the defendants pay costs in both courts.